Warren E. Burger: We will hear arguments first this morning, in 76-1121 American Broadcasting Cos. against Writers Guild and the cases consolidated with that case. Mr. Come, you may proceed whenever you are ready.
Norton J. Come: Mr. Chief Justice and may it please the court. This case presents another facet of the problem which this court considered in Florida Power fours years ago. The question is whether Section 8(b)(1)(B) of the National Labors Relations Act which makes it an unfair labor practice for a union to restrain in course an employer in the selection of his representatives for collective bargaining or grievance adjustment whether union violates this provision by threatening to discipline and disciplining supervisors who are also members of the union for crossing a picket line to perform their normal supervisory duties during the strike. Now, the facts very briefly are these. Respondent at the Writers Guild represents for collective bargaining purposes, writers who prepare scripts for motion pictures and television films. The employers also employ producers, directors, and story editors to manage and carry out the production of the films. The producers, directors and story editors are supervisors within the meaning of the Act and when engaged as such they also represent the employers and the adjustment of grievances and the producers also represent them in some cases for collective bargaining purposes. Some producers, directors, and story editors known as hyphenates and these are the people that we will be concerned with here have writing capabilities and are at times employed by the employers as writers. The Guild represents the hyphenates only when they are employed as writers and when they are employed as producers, directors, or story editors. Most hyphenates have personal service contracts with the employers when they are so engaged. The collective bargaining agreement with the Guild provides that a person's subject employed in a non-writing capacity such as a producer, writer, or director is not covered by the agreement. The agreements further provide that producers, directors, and story editors may engage in certain editorial writing functions called "A to H" Functions without becoming subject to the agreements. Now in March of 1973, the Guild began a strike against the employers in furtherance of their demands for new contracts covering the writers. The strike continued against some employers until July of that year. A month before the strike started, the Guild distributed strike rules to all members including the hyphenates. In addition to prohibiting writing for struck employers, the rules prohibited all members regardless of the capacity in which they were working from crossing the union picket lines. The union strike rules also prohibited union members from working in the future with members who violated the strike rules and the Guild through a special meeting of the hyphenates and the phone calls to particular hyphenates emphasized that the strike rules would apply to the hyphenates working in any capacity. And that they would be subject to discipline and blacklisting if they crossed the picket lines. The employers on the other hand demanded that the hyphenates continue notwithstanding the strike in the picket lines to perform their duties other than as a writer under their personal service contracts. Some hyphenates crossed the picket lines to perform their normal supervisory and managerial functions as producers, directors, and story editors. They perform no writing work which would otherwise had been performed the striking writers. Many hyphenates did not go to work. During and after the strike, the Guild filed internal charges against 31 of the hyphenates for crossing the picket line and 10 of them were subsequently convicted and were suspended or expelled from union membership and fines ranging from $500.00 to $50,000.00 were assessed. Later, the union membership voted to reduce the penalties of nine of the convicted hyphenates. Upon charges filed by the employers, the board with member offending and dissenting concluded that the Guild had violated Section (8)(b)(1)(B) of the Act by disciplining and threatening the discipline. The hyphenates for crossing the picket line to perform their normal supervisory duties. Now Florida Power holds that a union's discipline of one of its members who was a supervisory employee can constitute a violation of Section (8)(b)(1)(B) only when that discipline may adversely affect the supervisor's conduct in performing the duties of and acting in his capacity as grievance adjuster or collective bargainer on behalf of the employer. Now, the discipline in Florida Power was found not to have this effect because the supervisors were disciplined for crossing the picket line to engage in rank-and-file struck work which is neither collective bargaining or grievance adjustment nor any activities related thereto. We submit that a different conclusion is called for whereas here the supervisor crosses the picket line to perform his normal supervisory duties and they include as was true in this case grievance adjustment and collective bargaining functions. Now, there are two bases on which we believe we can satisfy the Florida Power test. The first refer to as a deprivation theory and the other is a carryover theory. Turning to the deprivation theory first, we believe that the threats of discipline restrain the employers in their selection of a representative or grievance adjustment and collective bargaining no less than if the union had engaged in a direct strike to obtain the removal of a disfavored foreman with such authority would have done for two reasons. In so far as the threat kept hyphenates away from work and it appears that about a hundred of them did no go to work. The employers were deprived of their services which included grievance adjustment and collective bargaining. In so far as the hyphenates defied the union and went to work and about at least 31 then because there was a number of discipline, the employers will nonetheless have been coerced by the union strikes because the legality of a threat is not dependent upon its effectiveness and the strike rules here were in effect for at least a month before the strike started, before the employer was able to ascertain who would or would not come to work. Now, in the first argument of this case, the union conceded that if it had threatened to discipline the hyphenates for crossing the picket lines to perform grievance adjustment or collective bargaining functions, it would have violated Section (8)(b)(1)(B) irrespective of whether the threat was effective. It contends however that the board has not proved that the union's threat deprived the employers of their representatives for grievance adjustment or collective bargaining purposes because there is no finding, first that the hyphenates stayed away because of the threats rather than the picket line. And two, there is no fining that the union intended to find the hyphenates for performing grievance adjustment and collective bargaining functions as distinguished from performing their other supervisory duties. Now, we submit that these contentions do not stand up for these reasons. In the first place, since the union threatened the hyphenates with discipline, if they went to work in any capacity, we submit that the burden is on them under familiar principles of law but this entangles the consequences for which they are chargeable from those in which they are immune. You do not have just a picket line in a strike and supervisors electing not to honor that picket line. Secondly, as I pointed out, the union threatened the hyphenates with discipline if they went to work in any capacity. They knew that the employers had asked the hyphenates to perform their normal supervisory duties, these included grievance adjustment and collective bargaining and with the other employees remaining at work as they did. It was likely that they would be called upon to engage in grievance adjustment and collective bargaining and the record shows that they in fact work. In these circumstances, we submitted these --
Lewis F. Powell, Jr.: I do not know if the record shows they are engaged in collective bargaining. Maybe I have a limited view of what the definition of collective bargaining but it seems to me that that has to do with negotiating the collective agreement.
Norton J. Come: Well, the record shows that the producers when they were on location or frequently called upon to enter into on the spot agreements to cover people that had to be hired to perform services. The producers are the only ones that on occasion were required to engage in collective bargaining. The others adjusted grievances and the record thus show that they did adjust grievances because they were shooting films. There was no new writing going on but there were prepared scripts for the strike and they were being filmed. They had actors at work. They had the other people other than writers and?-
John Paul Stevens: Do you include grievance adjustment as part of collective bargaining or in addition to collective bargaining? It is merely not part of it, under the statutes it says, for the purpose of collective bargaining or the adjustment of grievances.
Norton J. Come: Well, the statute does distinguish to, I think that you could make a good agreement, that the concept of collective bargaining as it is understood in labor management relations could in a broad sense include the day-to-day administration of the agreement and in so far as the adjustment of grievances under the contract is part of that day-to-day administration or the contract as part of the process of collective bargaining.
John Paul Stevens: But assuming Mr. Come if an employer refuses to process grievances under the collective bargaining agreement, can that be the basis of an (8)(b) 5 charge?
Norton J. Come: An (8)(a) 5 charge? Yes.
John Paul Stevens: So, it is collective bargaining.
Norton J. Come: It is. Justice Stewart is correct however that Congress distinguished it in this statute. I submit that it was unnecessary to separate the two out. The collective bargaining would have covered the whole thing.
Warren E. Burger: So, in other words, that second phrase have been omitted that could be no difference at all? That is you position?
Norton J. Come: That is correct.
Potter Stewart: Now, was there a collecting bargaining agreement in existence. And if so, what was the strike about?
Norton J. Come: Well, there were agreements covering these other people who were working during the strike. The actors and the cameraman and the others that go to work that have to be employed in producing a film. This is not a situation where you have the plant shut down and there is nobody at work. I mean the supervisors merely go in there to update their records or something.
Potter Stewart: To keep the heat on or something?
Norton J. Come: To keep the heat on. You had a going operation here. I would like to and I cut in further into my colleague?s time. Thank you.
Warren E. Burger: Very well Mr. Come. Mr. Keaton.
Harry J. Keaton: Mr. Chief Justice and may it please the court. In the time allotted to me, I would like to primarily discuss what has come to be called in this case the deprivation theory. It is basically a very straightforward and simple theory as it was described by the administrative law judge in this case. It does not require consideration such as whether something might have an effect in the future. But it deals with the present, the time of the strike and the basic question is, does the union's pressure from a supervisor not to work by coercion and restraint and threats and discipline. Foreseeably could it have the effect of preventing that person from working and thereby depriving the employer of the selected (8)(b)(1)(B) representative thereby coercing and restraining the employer in such selection. The classical case on this subject was the Horner Case which is cited on our brief in which there was no contract and the union instructed the union members to withhold their services. The superintendent on the job was a union member and he too was instructed not to work. He disobeyed the union's order and was punished. The National Labor Relations Board has no difficulty fining that the employee had been coerced and restrained in the selection of this supervisor of the 8(b)(1)(B) representative because the foreseeable effect to what the union did would have been that he would not have worked or alternatively if it did work and was punished, his services might not be available in the future. In that case, there was no refusal by any of the employees to work including the supervisor. The effect was manifestly unsuccessful, I am stressing that point. Post Florida Power, we have a very similar situation. In the case involving Skippy Enterprises now know us Wisconsin River Valley which was affirmed in the Seventh Circuit in the decision by Judge Becker. In that case, there was a very similar situation. There were two union elections, both lost. After the election, the union said we will not permit any members to work on this job and they told the superintendent you cannot work or we will punish you. He did work and they punished him. And again the board heard it to be an 8(b)(1)(B) and the court affirmed on the theory that clearly here there was foreseeable that provision of the employer of his 8(b)(1)(B) designated representative and therefore for coercion and restraint in the selection. Now the very important point of this to be made is. This issue was not really before the court in Florida Power. Why? Because in Florida Power, first of all, at least in the Illinois Florida Power, the supervisors were told if you want to come to work, we would love to have you come. If you do not want to come to work you do not have to. They will not even designated as 8(b)(1)(B) representatives. They were given the option to designate themselves. In Florida Powers, the record is silent as to what these circumstances were because it is a stipulated record But in both cases, the union said if you come to work and perform your normal supervisory functions you can do that, we will not punish you. Thereby clearly not interfering, not coercing, not restraining the employee and selection if one accepts of you as a majority in Florida Power that struck work is not part of collective bargaining agreement adjusting and not emulated to it because the whole gamut of what a supervisor does could have been done without any interference on the part of the union. Now the touchstone of the Florida Power Case actual in the decision was the future. What future effect may the conduct of the union have? That is not necessarily needed here even though it is present too because of the fact that there was an intended curtain effect during the strike. Now, in this case, the employers ordered the union representatives to work. They did not give them an option, only the supervisors, only the normal management functions. And they were told, if you do not come to work we will discharge you and we will fine you. The union on the other hand said, you cannot work at all, no services in any capacity whatsoever including of course grievance adjusting and collective bargaining. Now clearly, the union threats in the subsequent discipline had one purpose and one purpose only. One just has to look at what preceded the strike. Real activation of these their own members if you please who had no loyalty obligations to the union whatsoever who were paying no dues and had no union benefits. They were put back into the union by mandate in order to put them under the union's yoke and the neighbor's union to force them not to work and there by prevent the employer from selecting representatives. Now whether or not there was collective bargaining during the strike, I submit is not really relevant. Collective bargaining in the sense of negotiating a contract. The important thing is that these people who went to work were authorized to negotiate conflicts. They were authorized and designated to settle grievances. Now the union was in no way here relying on any appeal to the loyalty of the supervisors. Quite the contrary it was bringing them back, drafting them if you will. Many of them were associate members who did not have the right to vote on this strike rules and did not vote on them. No one was allowed to resign. They were locked in. And in those circumstances they were told, if you come to work in any capacity we will do terrible things to you not only now but for the future. You will never be able to work again putting on maximum pressure on these people in order to force them not to work now and thereby coercing the employer for the present as well as for the future. Now the union argues here basically four points in defense of its position. First of all, it says that there is no 8(b)(1)(B) because its efforts were unsuccessful. A lot of people came to work, the ones they fined and punished and attempted to expel until the membership reversed them. Secondly, that the motive of the union here was not established to be to prevent the performance of 8(b)(1)(B) work or indeed the manner of such performance. And thirdly, the union argued in effect that 8(b)(1)(B) is designed to protect the supervisor rather than the employer but only in the performance of collective bargaining and grievance adjusting functions. All premises, all of those four premises I would submit are totally wrong. Beginning with the first one, success is not required and we can cut through all the other possibilities and go straight to Florida Power because when this court said in Florida Power that a violation can be found only if it may adversely affect the conduct of the supervisor, very obviously the court did not say will affect. It said may affect. That does not have to be success within the terms of Florida Power itself. And again in Florida Power this court said of its approval.Cases when 8(b)(1)(B) had been found when attempt was made to force an employer to accept only union members and supervisors. So without going beyond the decision of this court in Florida Power it manifestly cleared that all that's involved in attempt, are not success. The number of cases in 8(b)(1)(B) involving all the attempts are legion. The union relies on 8(a)(3) case to the contrary, 8(a)(3) does not deal with coercion and restraint. It deals with discrimination. Where motive is important and a lot of other things are important that are not important under coercion and restraint. As to the motive in this situation incidentally, the question here is clearly not why the union was doing it but what the effect of the employer is. That, the issue, is the employer being restrained and coerced? If he is, no one cares why the union did what it did, against turning to the Florida Power language, the question is what the effect is, not what the motivations were. 8(b)(1)(B) comprises what the union suggests in its supplemental brief. It is not intended to protect supervisors. It is crystal clear under Section 2, 3, 11, and 14 of the Act that supervisors have no Section 7 guides to protect. The protection is afforded to the employer in its selection of supervisors. And furthermore, that protection is accorded to the employer not in the performance of the function but in the selection of the persons who will perform the function that is the issue. Now let us do the performance of the function. On prior argument, there was a discussion and questions from the court to counsel for the union and it ultimately in effect counsels for the union conceded that if a supervisor came in with an affidavit I believe was the language stating, I will do only 8(b)(1)(B) work, I will only adjust grievances and bargains collectively, then indeed the union could not punish him. Well, Your Honors, looking at this realistically other than academically, what we have here is a concession that a man who maybe paid as much as $10,000.00 a week is a producer of a motion picture or even more can be brought in by an employer to sit there for a day, a week, a month, or maybe a year until a grievance arises which he has a right to adjust. No one knows when grievances occur. No one can predict and to say that employers can bring in supervisors for the sole purpose of doing 8(b)(1)(B) work is to say that it can be made economically impossible for them to make the selection and therefore they have to select someone else. And to me the situation is absolutely no way different from the situation in California Cottage Company 208 NLRB 994 at page 1004 affirmed by the Court of Appeals for the District of Columbia in 515 Section 1018 and in which this court denied cert, where a labor organization at Longshoremen Union of the Pacific Maritime Association entered into a contract in which they said if any containers have to be handled that have not been stuffed by Longshoremen, then we will impose a tax on those containers and it was a pretty stiff tax. And the board held and the court affirmed that the imposition of that tax was exactly the same thing as saying we will not handle the containers. And I submit in the same way in this case, one cannot say, that the 8(b)(1)(B) rights of the employers to select the representative are really protected. If he has to pay the price of having someone sit all day waiting for a possible grievance. Now, the work involved here in the last argument by the union is of course that some of the work here involved collective bargaining type work. While the A through H function says we discussed on prior argument are very clearly managerial work. First of all the conflict says that they are not covered by the conflict but performed by excluded personnel and secondly, by there are very initial decisions involved are management decisions. In that respect, the work differs importantly from the Florida Power for two reasons. First of all, it clearly was not work that was struck work in the legal sense of the bargaining units work in the sense but more importantly it is managerial work. And this managerial work of any sort from which grievances flow. If someone is performing management work, that is how grievances come about and if the person who is the manager performing these functions has grievance adjustment authority as all these people did then it necessarily follows that the performance of these management functions is "grievance related" as this court stated in Florida Power and its majority opinion. Now, basically 8(b)(1)(B) I would submit is a policy determination, unambiguously expressed by congress as Mr. Justice Stevens said in an opinion. Namely, and I do not mean on this subject, but on a different statute equally, unambiguously expressed here that the intent is to protect the employer's right to select its management representatives free of coercion or restraint by the union, that is the issue. And I think the only way that court could fine in favor the right of Guild in this case would be to in effect tack to the statute of provision saying, this provision shall be inapplicable in case of a strike. I would like to reserve my remaining time for rebuttal. Thank you.
Warren E. Burger: Mr. Bakaly.
Charles G. Bakaly, Jr.: Mr. Chief Justice and may it please the court. I would like to make one observation concerning the deprivation theory before I talk about the adverse theory effect. The Guild contends that the board did not make findings that the threats were made to others than those who worked. I would like to submit that that statement is erroneous in the board's decision in the petition at the appendix B3, the board goes on to say that it sustains the complaints alleged violation of Section 8(b)(1)(B) of the Act in toto and 13(d) of the second amended complaint alleges that commencing February through the promulgation of its strike rules and rule 30, its blacklist rule and by other actions if threatened numerous persons occupying the positions of the hyphenates that for all times in the future, no member or respondent would work with or perform services for them if they failed to honor or otherwise support the strike described in paragraph 10 above. That I submit is a finding by the board that there were threats to hyphenates other than those who crossed the picket line that they would be threatened and blacklisted if they did cross the picket line and failed to honor the strike. Now, with respect to the second theory of the board which I would like to direct most of my time, the adverse carryover effect theory begins with this court's decision in Florida Power where it has been said the court stated that the union's discipline, one of its members who was a supervisory employee can constitute a violation at 8(b)(1)(B) only when that discipline may adversely affect the supervisor's conduct in performing the duties of an acting as the grievance adjuster or collective bargainer. Now this conduct of the Guilds in this case which Judge Moore in his dissent in the Second Circuit characterized as the Guild's in terrorem conduct. Certainly would have an adverse carryover effect to supervisors in the future. Not only are the fines absolutely horrendous $50,000.00 even to somebody making $5,000.00 a week is a substantial sum of money. The threats to expel from the union is certainly substantial but more importantly the blacklisting threats to creative people is absolutely an abhorrent. The fact that after the strike started, the Guild rescinded rule 30 really does not absolve the guild or does the after effect reduction of the $50,000.00 fines take away the fact that the threats were made and they had an effect. The Guild or any other union could blacklist in the future if this court holds such kinds of unlawful and furthermore the role of dishonor was not rescinded at all. There is evidence that it may well have continued in effect while the Guild argues with individual members acting along might have been able to refuse to work with as they call them scabs. Certainly, they could not do it in concert and they could not do it if the Guild suggested it or condoned it and we submit that the evidence here is certainly very strong that that occurred. Now the unions says, well, the employer could take care of the effects of this after the strike by requiring resignation and they could require the supervisors to resign after the strike and then in the future they would not have the power to submit that this is -- well, all that really could not happen in this case. In the first place, the blacklist and the throughout the blacklist is still there?
Byron R. White: Do you say that putting out of the blacklist or a list of people union regard to the scabs is by itself violative of the Act?
Charles G. Bakaly, Jr.: Yes, I think so your Honor by the union. You say that you will not work with other members when your whole livelihood depends upon your ability to attract the best creative people, yes I think that is definitely --
Byron R. White: Well, if there is any difference in the labor law between creative people and carpenters?
Charles G. Bakaly, Jr.: Oh I do not think so. However there is a difference that here the associate producer and the director's sold their value, their services as the ability to get outstanding creative people to work with them and that is not quite the same as a carpenter or someone working with the carpenter and so I think there may well be a difference in this industry because of that situation. But nevertheless, the answer to the question about resignation after the strike is whether that then was the remedy for the employer. The blacklist would still be there and remember that the record is clear that the Guild have the right to prevent resignation for two years after the strike of any member. And of course, we submit that the self-help options really are not valid in this case because of the fact that a substantial percentage or the management people comes from the rank-and-file and will return to the position of writers as time passes and as a practical matter, resignation just is not going to get us the kind of producers that we need. Producers have to have the ability to work with the writers and therefore we feel that the self-help options are really not valid. There is no question about what this conduct did in gender fear and the supervisor's members and gender fear and to those who adjusted writers grievances and gender fear and those who adjusted grievances of other employees because employees do not differentiate between the kind of union that makes the threats. One union makes the threat and they feel that any union can also make a similar threat. The record is to replete with evidence of the effect these threats upon individuals and I will not go on to that at this point in time. The carryover effect clearly restrains the selection of a supervisor as a statute sets forth. If a union cannot by threats and by fines change the way a supervisor performs, it has an effect negated the employer's selection and has changed the supervisor. In the legislative history, Mr. Senator Taft talks about Mr. 'x' and Mr. 'y'.Well suppose, that Mr. 'x' is a person who rigorously enforces the contract, keeps the union employees towing the mark and supervisor 'y' is very easy and very soft upon the employees and if that employer wants supervisor 'x', certainly if the union can then fine supervisor 'x' to such an extent but to turn him and the supervisor 'y', a supervisor that acts better towards the union members and softer towards them, he has in effect changed, the union has an effect changed the selection of that employer from 'x' to 'y.
John Paul Stevens: Have these fines had any such effect in changing the attitude of any supervisor towards any grievance or towards any collective bargaining issue.
Charles G. Bakaly, Jr.: I think that is a question for the board to decide Mr. Justice Stevens and the board is the agency which Congress has "expertise and experience". It is found that this kind of conduct may adversely affect the supervisors in the way they perform their grievance adjusting or collective bargaining in the future and I believe?
John Paul Stevens: But as I understood that if both 'x' and 'y', one is soft and one is hard, both crossed the picket line, they are both equally subject to the fine, equally subject to discipline are they not?
Charles G. Bakaly, Jr.: Well, that would be correct and that --
John Paul Stevens: And how does the discipline tend to make 'y' act more like 'x'?
Charles G. Bakaly, Jr.: Well, I am using a situation where both do not cross the line. That is the point that I am trying to make that you have a situation?
John Paul Stevens: Well, in other words, just as much deterred on 'y' as there is on 'x' and whether he is tough or soft, he is equally deterred from crossing the line.
Charles G. Bakaly, Jr.: Certainly, it may well be the fact and that of course, goes to the deprivation theory which is the first theory Mr. Justice Stevens.
John Paul Stevens: Yes, I understood but you are arguing on a carryover theory--
Charles G. Bakaly, Jr.: I do not really think on the carryover theory. The point I am trying to make is that we have two separate supervisors -- let us take away from the picket line for a moment. We have two separate supervisors or two candidates, 'x' and 'y' and the employer wants 'x' because of his certain characteristics. If the union can fine 'x' and turn him into somebody like 'y' then they in effect have changed the employer's selection from 'x' to Y, that is the point I am trying to make. And it is clear from the legislative history that this was just the kind of action that Senator Taft was talking about but employees cannot say to their employer we do not like Mr. 'x, we will not meet Mr. 'x', you have to send us Mr. 'y. That has been done, it would prevent their saying to the employer you have to fire Foreman Jones and therefore you have to fire him or we will not go to work. Certainly, we have in this case when the Guild establish this blacklist and the roll of dishonor, they were really saying, here is a list of foreman Jones who we will not work with and therefore a list of people the employer cannot --
Thurgood Marshall: Well, all on 'x' or on 'y'?
Charles G. Bakaly, Jr.: Either one.
Thurgood Marshall: You do not know? How can you make statements to all 'x' or 'y'Do you not need that to make your argument?
Charles G. Bakaly, Jr.: Well, I think you can assume that the people that the employer wanted to work were all 'x's.I think you can assume that.
Thurgood Marshall: And you can assume that the ones that the union put on are all what, 'x's or Y's? While we assume, do you not have too many assumptions here?
Charles G. Bakaly, Jr.: I do not believe so Mr. Justice Marshall. I think that what I am using is the example of how you can turn by fines someone into a different person. That is the point I am trying to make.
Thurgood Marshall: But was it done here?
Charles G. Bakaly, Jr.: That is for the board to decide. The board decided that it may well have been done and that is in its expertise that as the agency that has this experience, it made that finding and we submit that that finding is ?
Thurgood Marshall: They supported the findings --
Charles G. Bakaly, Jr.: I beg your pardon.
Thurgood Marshall: They supported that findings by what?
Charles G. Bakaly, Jr.: With inferences and with their knowledge of --
Thurgood Marshall: Assumptions that you made.
Charles G. Bakaly, Jr.: You may call on that Mr. Justice Marshall but that is really what the Congress intended this agency to do was to take from their knowledge of what occurs in real everyday life and they made the decision.
Thurgood Marshall: Everybody on that list was a 'y' man, everyone.
Charles G. Bakaly, Jr.: I would like to reserve Mr. Chief Justice the rest of my time for rebuttal.
Thurgood Marshall: You did not answer my question.
Charles G. Bakaly, Jr.: Excuse me, I thought we were through. I am sorry Mr. Justice Marshall.
Thurgood Marshall: I said did they assume that everyone on the list was 'y'?
Charles G. Bakaly, Jr.: No, they did not so assume.
Warren E. Burger: Mr. Reich.
Julius Reich: Mr. Chief Justice and may it please the court. Excuse me. In our view, there are two things that were clearly stated in Florida Power which this court said to the board it has to consider and which the board has not considered and in not considering it, the board was able to come up with result with which it has come up. Those two things are: that first, employers have an option, unfettered option to have their supervisors withdraw their membership in unions, not join unions thereby resolving what was said in 1947 to be the conflict of loyalties possibility where a supervisor has loyalties to the union and to the employer. And the second point was that Section (8)(b)(1)(B) was designed to protect employers in two discrete functions, collective bargaining and adjustment of grievances. In order for the board to find a violation in this case, it has to ignore the court's rationale and ignore the legislative history.
John Paul Stevens: Suppose the employer orders an employee to come to work and to perform a grievance functions. That is all he says, please come to work, I have got some grievances to be settled, will you please come and settle it for me and the employee crosses the picket line and he is fined. And he has crossed the picket line to perform those duties and performs them and is fined for it, is that a violation?
Julius Reich: That is a violation.
John Paul Stevens: And if he says, please come to work generally and part of his duties happen to be settling grievances and he does them and he does settle them and the employee is then fined by the union, what about that?
Julius Reich: That may or may not be a violation under these circumstances. In Oakland Mailers, the board took the position that a supervisor who is disciplined for the manner in which he adjusts grievances for the manner in which he carries out his supervisory functions, that the union violates the Act by restraining in course any employer through such discipline. And under Oakland Mailers that would be a violation. It would be a violation if the union restrained and if the union disciplined the supervisor for the manner or because he adjusted grievances. This decision goes beyond Oakland Mailers because the board takes the position that is not necessary to show that the supervisor had any grievance adjustment functions when he crossed the line. As an example of that, I cite you to the case of the story editors. The story editors in our case only supervise writers. This was a successful strike. There were no writers to supervise. There was no grievance to adjust. There was no bargaining for the story editors to do. Despite that, the board proceeds on a theory that so long as he has the authority whether used or not, to adjust grievances or to engage in collective bargaining, there is a violation and we understand the law to be that the board must come up with evidence that the union disciplines the supervisor because of the manner of his performance of his (8)(b)(1)(B) functions or because he performed (8)(b)(1)(B) functions.
John Paul Stevens: So, if the employer says to the employee, please come to work, I may have some grievances to be settled. Come over here and sit around and if there are any, I want you to settle them and he goes. Nothing happens, no grievances and he come home and he is fined, well what about that?
Julius Reich: No, I would say no fine in it. I would say that a discipline in that case would be violation.
John Paul Stevens: So, are you saying that the board's ruling can be set aside here as was done by the Court of Appeals and leave Oakland Mailers good law?
Julius Reich: That is right. I do not think that this ruling has anything to do with Oakland Mailers because the board in this case went beyond Oakland Mailers.
Warren E. Burger: Florida Power unlike did not overrule Oakland Mailers?
Julius Reich: No, I am not suggesting that it did and I am not suggesting that this court even has to get to Oakland Mailers. I am suggesting that under the theory expressed by the board, it is gone beyond Oakland Mailers. The carryover which the board expresses says that because the supervisor will be deterred by the discipline on this occasion from crossing the unions picket line and future strikes, the discipline is a violation of the Act and I read that on page 17 of the board's brief and at page 7 note 5 of the board's reply brief. That simply ignores what this court took 8 pages to express and in Florida Power, namely that the employer can avoid this carryover effect in the future strike by requiring that the supervisor withdraws membership from the union or by not having permitted him to be a member in the first place.
John Paul Stevens: But there is a difference in this case, these employees were told very unambiguously before the strike began that they could not resign during the course of the strike.
Julius Reich: Yes.
John Paul Stevens: And that is a substantial difference in fact between this case and Florida Power Light and Illinois Bell and the others?
Julius Reich: You are right your Honor. It is a difference while I would argue. First of all, I would point out that Mr. Bakaly was incorrect when he said that the rule was that you could not resign for two years. In fact, not that it makes substantial amount of difference but the rule was that you could not resign for six months after negotiations and that was at page 579 of the appendix. But the rule was that you could resign prior to entering in to negotiations and so that the employer have the option before the strike started, before the negotiation started. But I acknowledge that this case is a little bit more difficult because of that but that does not make any difference to the board's theory because it has found a violation on the same theory in other cases, one which is presently before this court on the petition for certiorari, the Hammond Case, regardless to the fact that there was not that restraint of resignation. What it comes down to as both Mr. Bakaly and Mr. Keaton argued is that it is to onerous for us to require our supervisor members to withdraw from membership in the union and in fact the board found in this case that it was a substantial benefit to the employers to have their supervisors, members of the unions. But that is not the line that this court should draw. That is the line that Congress drew and Congress said that the option is with the employers and if it is too onerous then the employers have to petition Congress or they have to give something up. They have to give something up in terms of negotiating something in the agreement or as they did in this case, what they did was to tell the supervisors that we will reimburse you for any fines that you are required to pay and we will provide a lawyer for your defense and that is what has happened. Our view is that in Oakland Mailers the board found a violation by union discipline for the manner in which the supervisor had carried out his supervisory duties. In the present set of cases, the board says that it does not matter how the supervisor carries out his supervisory duties and it does not matter whether he in fact does any supervisory duties, in this case we have what we have describe in our supplemental brief as non-struck rank-and-file work, that is the A to H work, but that is not an issue so far as the board is concerned. Any discipline for any reason, other than performing 50% rank-and-file struck work is in the board's view a violation and that it seems to us overlooks the second major point that this court stressed in Florida Power and namely that there is a distinct difference between (8)(b)(1)(B) functions. The two things collective bargaining and grievance adjustment and those functions that are normal supervisory functions that are contained in Section 211 of the Act. Now, the board simply obliterates the distinction between them and does not even allude to that distinction in this court's decision. In this case, a violation was found despite as I have said the fact that there was scant evidence of any (8)(b)(1)(B) functions by anybody and no evidence of any (8)(b)(1)(B) functions at least with respect to story editors. As an afterthought in the board's supplemental brief, they state that the employers were restrained in course in the interim between the time that the union announced its strike rules and the time that the supervisors came to work, the employers did not know whether they would have those supervisors at work and therefore their production expectations were up in the air. Well, I think it is sufficient to point out that the board's argument to that effect was not supported by a citation to the record or by a citation to a board findings, I guess there was not. With respect to the threats, the board based its findings of a violation on the conclusion that since the discipline is a violation, the threat is a violation. And if that is the board's theory, then the same arguments that are made with respect to the discipline are also applicable to the threats. The board's brief goes on to state the deprivation theory and in our view, the deprivation theory requires at a minimum that at least under Oakland Mailers that a person was restrained in course; the person was disciplined for the manner in which he performed his supervisory functions, a finding which was not made and which was deemed not relevant to the board's theory. Thank you, your Honor. I would like to reserve any remaining time for Mr. Gold.
Warren E. Burger: Mr. Gold.
Laurence Stephen Gold: Mr. Chief Justice and may it please the court. In the time I have, I would like to begin by outlining the board's various approaches to Section (8)(b)(1)(B) to stating the defects in those approaches as we see them and finally to suggesting what we consider to be the proper reading of that provision. For the first 20 years after this provision which had received the support of both of the majority and the minority in the Senate and one of the very few provisions in Taft-Hartley to do so was enacted. The board took the position consistent with the language and legislative history that if a union applied economic pressure directly against an employer to get him to change his collective bargaining or grievance handling representative that was a violation of the law and we take no issue at all whatever with that reading of that statute. As the court described the change in the board's thinking in the Oakland Mailers Case, the board moved on to the proposition that disciplinary action against an individual, a supervisor member for the way he performs his grievance handling or collective --
Potter Stewart: (8)(b)(1)(B) says nothing about supervisors.
Laurence Stephen Gold: No, that is why I corrected myself Mr. Justice Stewart.
Potter Stewart: No supervisory functions.
Laurence Stephen Gold: We agree with that point entirely. What I meant to say was that Oakland Mailers, the board said that discipline of supervisor members for the way they perform grievance handling or collective bargaining functions violates the Act as well as economic pressure directly on the employer. And while I return to that holding, I think it suffices to say here that at least the board's approach to that point had the virtue of confining itself to the subjects that Congress had indicated it wished regulated namely the selection of grievance handling and collective bargaining representatives.
Potter Stewart: A representative for the purpose of collective bargaining or the adjustment of grievances may or may not be a supervisor in fact. Now, it is relatively coincidental.
Laurence Stephen Gold: That is right and in the normal collective bargaining situation one that Congress was most particularly concerned about, the employer said he will not be a supervisor. Then the board took what we regard as the quantum step in this progression and stated the rule that Section (8)(b)(1)(B) is a general prohibition of union discipline of supervisor members for the conduct in the course of representing the interest of the employer that is the board's language. And that theory came to this court in the Florida Power and Light Case because the board said that doing rank-and-file struck work turn strike was conduct in the course of representing the interest of the employer and that discipline of that type by the union was therefore a violation of Section (8)(b)(1)(B). This court rejected both the theory as applied in that case and we most strenuously argue rejected the reasoning as well. Since Florida Power and Light, the sum total of the board's recognition of this court's decision and its reasoning in Florida Power and Light, is to say that (8)(b)(1)(B) is a general prohibition of union discipline of supervisor-members except for members who spend a minimal amount of time performing supervisory duties. For everybody else, even if the individual performs struck work, the pre-Florida Power and Light rule continues to represent the board's thinking. So not only has the board ignored the reasoning of this court's opinion in that case but we would submit it to even narrowed the holding because there can be instances in which a union disciplines a member for performing struck work and in which the board will say that the discipline is unlawful namely a situation in which he also performed more than a minimal amount of supervisory activity. So even in that situation we say the board has given very little credence to this court's approach to the problem. We think the defects in the board's thinking since Oakland Mailers can be summed up as follows: First and most importantly, the board destroys another interest recognized by Congress in 1947. The interest that it destroys is the union's right to discipline members which by and large was left untouched by Congress in 1947 and as a historic fact in this court has noted this fact Congress very well understood in 1947 that union's disciplined their members. There is nothing left of that right under the board's theory as regards the supervisory members. We do not think that the board has the authority to view the statute as a one value statute and to say that the interest protected in Section (8)(b)(1)(B) that of selecting a representative to engage in grievance handling or collective bargaining is so important that all other interest must be denied and that there must be a broad prophylactic rule which prohibits discipline no matter what its purpose and no matter or whether or not it is intended to affect the protected interest.
Byron R. White: Would you agree that if the union fine one of this hyphenates here for performing at all a grievance adjustment that would be a violation?
Laurence Stephen Gold: Yes, your Honor I do.
Byron R. White: And if he went to work and part of his work was the grievance adjustment but the other part was not but it nevertheless was not rank-and-file so to speak and the union fined him for whatever he did, would that be a violation?
Laurence Stephen Gold: Well, our view on that is that at that point the question becomes the union?s purpose and the board would have to make findings of fact. In the union's supplemental brief, it refers to this court's opinion and the American Ship case.
Byron R. White: But did the union here not take the position that you cannot go to work without being fined and no matter what you are going to do with the work.
Laurence Stephen Gold: Well, I do not think that the union took that position. The matter simply was not'
Byron R. White: Suppose it did? I thought the union in the hearing, I thought the general counsel or the lawyer representing the union took the position, it did not make any difference what the purpose of the person going to work was, they were going to fine it.
Laurence Stephen Gold: Well, that simply is not my understanding. I do not believe that is the case here.
Byron R. White: Here is the administrative law judge. It was stipulated that the hearing in this matter that counsel for respondent who participated in the disciplinary hearings instituted by respondent would testify that each of the position at such hearings that the hyphenates charged are subject to discipline for crossing respondent's picket line without regard whether they cross the picket line for the purpose of performing bargaining services. Now, let us assume the union said, we do not care what you are going to work for, you may or you may not be performing collective bargaining work, but even if you are, you are going to be fined.
Laurence Stephen Gold: Well, I think at that point, the union is taking a terrible chance at the least. If they in fact perform a collective bargaining or grievance handling functions.
Byron R. White: Well, here is the administrative law judge making a finding. It is clear and it has been found that the normal performance of the hyphenates primary functions involves the adjustment of employee grievances, now do you accept that or not?
Laurence Stephen Gold: I accept that but the problem with that point in this case is that is not responsive to the issue because we think the question is whether they perform such activities during the strike and if so, whether the union disciplined them for doing that as opposed to performing other activities.
Byron R. White: But if the threats succeed, they will never show up and presumably whether or not there is that sort of work to be done, they will not be there to do it.
Laurence Stephen Gold: In the situation of a threat, it may well be that the proper rule is that the union has to more carefully state its intent than was done here.For example, if there are people who perform both a grievance handling work and other work for the employer it might be that the proper rule is that union must say we will discipline people who cross our picket line and perform non-(8)(b)(1)(B) work. I would not argue that that is a rule that the board could not reach. All I say at this point is that the board is nowhere near having thought through the problem to that extent because it is still taking the position that whatever the individual does after he crosses the picket line and whatever the union's purpose, there is a violation as long as that person sometimes handles a grievance and that we believe is absolutely wrong.
John Paul Stevens: But your general counsel at the hearing apparently took the other extreme position. Are you judging from the colloquy that Justice White read?
Laurence Stephen Gold: Yes, let me just say that I am here arguing for the AFLCIO, not for this particular union and even if I were arguing for the union, maybe I would feel free to disagree but I certainly do disagree arguing for the client I am arguing for and?
John Paul Stevens: I do not doubt you of the authority to do it.
Laurence Stephen Gold: I am not sure what my authority would be representing a particular union. But at any rate, our view is that the board has to find that individual who was disciplined actually performed grievance handling or collective bargaining work and that the union fined him or otherwise disciplined him for doing so and that means in a situation in which somebody crosses a picket line and performs only grievance handling or collective bargaining work and the union fined him the board's general counsel have a relatively easy case to prove where somebody crosses a picket line and performs some grievance handling work and some other work then you would have the classic case that you always have under Section 8(a)(3) of the Act which prohibits employer discipline of employees for engaging any union activity that normally arises. And as I was about to say when Mr. Justice White asked me the question that began this discussion in the union's supplemental brief, they refer to the American Ship Case and it does seem to us that that is helpful in putting this section in perspective. In 1935, Congress said to employees, who cannot discipline employees for engaging in protected activity but did not prohibit employers from disciplining people for breaking sharp rules. The board has never and we believe that it is plain they could not say that because employees will suspect that when a union activist is disciplined for breaking a sharp rule, everybody in the plant will fear discipline that the employers have lost their right to discipline people for breaking sharp rules. And because employees both engaged in union activity and to earn a living continue to work to the employer and subject to his rules, the board in an (8)(a)(3) Case must show not that the person who is fired or otherwise disciplined was engaged in protected activity but also that the employer's purpose was to punish him for doing so.
Byron R. White: The thing that brought on these proceedings was the fine. I take it after a proceeding within the union.
Laurence Stephen Gold: Yes.
Byron R. White: And what is the union's burden before it can fine the person who has crossed a picket line? The union's position apparently in those hearings was, we do not care once you cross the picket line for, we are going to fine you. That is what the record shows. Now, is the union free to do that? Does it not have some burden there to show that it was not fining him what its purpose was? They seemed to take the position it does not make it whether you cross the picket line to a just grievances or not you are going to be fined.
Laurence Stephen Gold: Well, the situation the union found itself and here as I understand it is that these people who disciplined people did not appear at trials, is that correct?
Byron R. White: Yes.
Laurence Stephen Gold: Most did not and so the union is left with the situation that its people are not at the plant.
Byron R. White: I give you the administrative law judges the second time that he said it in his opinion, it was stipulated that respondent's counsel during the disciplinary hearings was not concerned with what work the hyphenates did when working during the strike.
Laurence Stephen Gold: If I may in that, it may have been the respondent's argument before the administrative law judge. I suspect that it was his --
Byron R. White: This is the description of what the union's position was during the disciplinary hearings inside the union.
Laurence Stephen Gold: Well, my view on that is if the union goes forward in that way and the people actually performed grievance handling activity, I think that the general counsel by proving both the performance and the union's disinterest has proved a bad motive. But let us take another case. Suppose the union fines a particular individual for working for the employer and it turns out that he did not do any Section (8)(b)(1)(B) work for that employer. I do not see how the union has committed any violation at all.Certainly, if an employer disciplines somebody for breaking a sharp rule and it turns out that that employee was not engaged in any protected activity has not violated (8)(a)(3).
Byron R. White: Yes, but the union fines him and says, we do not care what you did, you could have been engaged exclusively in collective bargaining but we are fining you and we are not going to make any record about what you did or what you did not do but you are fined.
Laurence Stephen Gold: Well, as I say, in that situation if the individual in fact performs Section (8)(b)(1)(B) activity, it would be my view that the union might well in that situation commit a violation.
Byron R. White: Well then how about this fining of the administrative law judge that the duty of this hyphenates did include collective bargaining and adjustment of grievances.
Laurence Stephen Gold: But as I attempted to say before, that is a general statement of what they are overall job description include as Mr. Reich has pointed out at least one group of the disciplined individuals here where the story writers who could not have performed any grievance handling or collective bargaining functions during the strike because they did not engaged in collective bargaining and because there were no writers there to supervise and handle grievances. So, the board does not care at all whether or not the individuals performed Section (8)(b)(1)(B) functions. It finds a violation on a general theory that if no matter what the union fines people for what its interest is, what its motive is and what they have done during the strike, it is illegal because it may have some effect on the way that they will carry out their collective bargaining or grievance handling functions in the future. And what we say is that is just like saying that whenever an employer disciplines somebody for breaking a sharp rule that is a violation of section (8)(a)(3) on the ground that employees may in the future fear to engage in protected activity and whether or not that individual actually broke the sharp rule and the employer was motivated by the breach of the rule. There are many ways and the board has 40 odd years of experience improving what motive is in these situations where people are sometimes engaged in protective activity and sometimes engaged in a un-protective activity and you do not solve the problem by taking away under one instance the employer's right to discipline which he had prior to 1935 or to take away from the union completely its right to discipline the supervisory members which unions had prior to 1947 and which there is no indication that Congress intended to take away.
John Paul Stevens: Mr. Gold, do you agree that some of the hyphenates refrain from crossing the picket line in response to the union's prohibition?
Laurence Stephen Gold: Your Honor, in regard to that we agree with the statement made in the union's supplemental brief that it might well have been within the board's province to find that as a fact if it had inquired into the issue. But it did not attempt to do so and all we can say is that if that issue would go back to the board for it to make a determination of whether the threat had that effect and it found that it did not have substantial evidence to support it, we would not say that the board had not shown a violation to that extent.
Potter Stewart: Now would not the board in your submission also have to fine that had they crossed the picket lines, these hyphenates would have performed (8)(b)(1)(B) functions?
Laurence Stephen Gold: Oh yes. I apologize. What I meant is perform -- would have proved the case as to those people who would have performed (8)(b)(1)(B) functions during the strike. In other words, if the union threatened the story writers who had no (8)(b)(1)(B) functions to perform and concededly so as far as the record shows, we do not think there would be a violation. But if a union threatens somebody who was to use an example that Mr. Justice White has given, if the union was to say to somebody who walked up to a picket line and said, I have been called into adjust grievances and the union says, if you do so we will fine you. In that situation, we would agree?
Lewis F. Powell, Jr.: But let us take this situation. Let us assume there were only half-a-dozen hyphenates and all of them in response to union rule and instructions not to cross the line, refrained from doing so, at that point, no one could be sure I supposed whether or not there would be a need for grievance adjustment. Suppose the record was silent and as to whether or not such a need actually arose, would there be an 8(b)(1)(B) violation there?
Laurence Stephen Gold: Well, our view on that Mr. Justice Powell would be that part of the general counsel's case would be to show that the employer had grievance handling or collective bargaining activities that he wanted performed that he asked these people to do so. So, I think that is the first point in case that he must prove.
Lewis F. Powell, Jr.: Well, he must be arguable that management was entitled to have at least some of its representatives they are to deal with the situation or perhaps unforeseeable that might arise.
Laurence Stephen Gold: I would say that in a situation in which the employer says, I want you to come to work to perform grievance handling functions or collective bargaining functions as they arise, and the union threatened to fine the individuals who obeyed that order that you would have an unlawful threat. But if the employer said, I want you to come to work and do whatever I tell you to do, then it is our view that the union would violate the law only if the individuals actually did one of these two (8)(b)(1)(B) functions and nothing else or that they performed this (8)(b)(1)(B) functions as well as other activity and the union was motivated by their performance of (8)(b)(1)(B) functions to discipline them. So that is the line we draw -- only (8)(b)(1)(B) functions we concede the union can either threatened them or actually discipline them. If they performed both protected and unprotected activity then we say the situation presented here is the same as the classical (8)(a)(3) case and the general counsel to prove a violation must show that the union was motivated by a desire to punish them for performing the (8)(b)(1)(B) functions or also the way they performed. And that would be the line and we believe that that protects the employer's interest to select anyone he wants to perform (8)(b)(1)(B) functions and protects the union's right to discipline members for breaching the union's rules against working during a strike. It gives each part of this overall spectrum precisely as well as one can judge Congress believed or to be given to the employer and to the union and it destroys nothing of substance of either side. Now it is argued on the employer side that they do not very much like what Congress gave them because what they would really benefit them would be the right to have individuals handled both grievances and collective bargaining and perform other supervisory functions and have those individuals immune from discipline. Because it is inconvenient or expensive to them to have somebody only just grievances or only engage in collective bargaining they would like to combine these various functions in one person and assure that that individual cannot be disciplined for anything he does. And our view on that is that there are many things we would like as well that the statute does not provide us and that there is no way that we concede in reading the statute which would give the employers what they want without destroying entirely the other interest which Congress recognized in 1947.
Byron R. White: Mr. Gold maybe I misunderstood you, I thought you said that if a supervisor performed 100% (8)(b)(1)(B) work he would be immune from discipline.I think you conceded that?
Laurence Stephen Gold: Yes.
John Paul Stevens: Suppose he did not pay his union dues, could he not be disciplined by that?
Laurence Stephen Gold: Well I am sorry. He would be immune for discipline for his conduct as an employer representative. I do not know of any case in which ?
John Paul Stevens: Maybe he is just immune from discipline for performing the (8)(b)(1)(B) work. As I say, he did not pay his dues or some other neutral requirements. He would be like any other supervisor, would he not?
Laurence Stephen Gold: I would think so, I have never even seen a complaint issued which said that supervisor members even when they handle grievances are immune from the normal legal requirements. Our view is that what Congress said was that if you credit Oakland Mailers is that we cannot go after them for performing (8)(b)(1)(B) functions or the way they performed (8)(b)(1)(B) functions and what the board is saying is that we cannot do anything to them ever because of the supposed carryover or deprivation effects and that is the difference.
Byron R. White: That is the effects on the employer, (8)(b)(1)(B) is directed exclusively to coercion of the employer, it does have anything to do with freedom of any employers, supervisory or otherwise.
Laurence Stephen Gold: Right.
Byron R. White: It has to do with coercion upon the employer.
Laurence Stephen Gold: That is right and it is one thing to say that the employers coerce the way you deprive him of somebody who is loyal in carrying out the grievance handling function which is the Oakland Mailers step and is at least a step from the plain meaning of the statute. But it is quite another thing to say that if your ostensible purpose is far removed, you also commit a violation just in the minute I have, I would say that the board's theory in this regard that no matter what your reason for disciplining the supervisor member is you commit an (8)(b)(1)(B) violation is the same type of theory presented to this court in Teamster's Union v. Labor Board and Labor Board v. News Syndicate, the hiring court cases where they said that any union involvement in the hiring process through its own representatives was per se a violation because the people subjected to that system would fear that the union would act improperly and this court in those cases said no it is like (8)(a)(3) and the board must prove its case. Thank you very much.
Warren E. Burger: Thank you Mr. Gold. Mr. Come you have about four minutes left.
Norton J. Come: Yes. I would just like to -- well on one point, as it was pointed out earlier, we are not dealing here with Section (8)(a)(3) which describes discrimination, encourage or discourage union membership or it is well settled that ordinarily motive is a crucial ingredient. We are dealing here with (8)(b)(1)(B) which prescribes restraint and coercion of the employer and it is equally well settled that there the test is normally the reasonable tendency of the conduct. Now, the union here as I understand its position concedes that if the union threatened a supervisor for going to work to perform grievance adjustment and collective bargaining functions, that would be a violation of (8)(b)(1)(B) even if the threat were not effective. The employer would be restrained and coerced by such a threat. They say however, that there was no finding here that the union intended to discipline them for performing grievance adjustment and collective bargaining purposes. There are two answers to that contention. In the first place, on this record, they cannot be heard to make such an argument because in view of the file examiners findings that Mr. Justice White alluded to, the union made it quite clear that they were indifferent to whatever work it was that the hyphenates performed, they were going to be disciplined for that. And where a union couches its threat that broadly in a circumstance where the individuals involved are cloaked with collective bargaining and grievance adjustment functions, it must be deemed to have intended to effect their collective bargaining and grievance adjustment functions. But beyond that we submit that it is irrelevant whether the union intended to discipline the hyphenates from performing over on the grievance adjustment or collective bargaining functions because in the real world, an employer does not select a representative just for grievance adjustment or collective bargaining functions. These are only part of the representatives total functions and a union assurance that a representative can go in to perform collective bargaining assuming that you have a representative as you had here who was armed with those functions as well as others that he can only go in to perform those but if he performs any of his other functions, he is going to be fined, he is going to restrain the employer no less than if they merely said you cannot go in there and perform collective bargaining and grievance adjustment functions because no employer is likely to hire only a half management representative and therefore we submit that you have to look at the reasonable tendency of the union's conduct and on the facts here, the board properly concluded that the reasonable tendency of it was to restrain the employer in the selection of his representative for (8)(b)(1)(B) functions. Thank you.
Warren E. Burger: Thank you Mr. Come. Thank you gentlemen. The case is submitted.